IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0502
                             Filed March 17, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

YOOSUF MOMENT,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Robert J. Richter,

District Associate Judge.



      Yoosuf Moment seeks discretionary after the district court denied his motion

to quash a general execution allowing the sheriff to collect jail fees. REVERSED

AND REMANDED.




      Joey T. Hoover of Hoover Law Firm P.L.L.C., Epworth, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.




      Considered by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

         We must decide whether funds levied to satisfy a sheriff’s claim for jail fees

were exempt from execution.

         The issue arose following Yoosuf Moment’s guilty plea to assault causing

bodily injury and second-degree harassment. The district court adjudged Moment

guilty and ordered him incarcerated in the Dubuque County Jail for 365 days, with

all but ninety days suspended. Moment was credited with ninety days previously

served.

         In time, the sheriff filed a claim for reimbursement, asserting Moment “ha[d]

a balance of $5505.90 for [r]oom and [b]oard fees relating to a court ordered

sentence[] served in the Dubuque County Jail.” The sheriff sought “an [o]rder

directing the [e]xecution to issue in accordance with . . . Iowa Code [section]

356.7(3) [(2019)] for the total amount of this claim.” The district court granted the

request and ordered execution to issue in the amount of the claim. The sheriff

obtained a writ of execution for $5530.90.1 The same day, the sheriff “levied on

funds belonging to [Moment] that were in the possession of the Dubuque County

Jail,” collecting a total of $4200.

         Moment moved to quash the levy. He asserted the seized money was

“placed [i]n the account after [he] was acquitted in” another case, notwithstanding

his request to have the money “released to his sister.” He claimed the money

came “from [d]isability payments he receives and [d]isability payments are exempt

from collection.” Moment simultaneously filed a motion for a restitution hearing,



1   The sum included $25 in court costs.
                                           3


contesting “any amount [of jail fees] where [he] has not been convicted or where

[he] has not been sentenced to contempt.” The district court scheduled a hearing,

“not[ing] this [was] not a criminal restitution hearing but rather a civil proceeding

and hearing governed by [c]hapter 626,” and the hearing would encompass

Moment’s motion to quash the levy.

       The hearing began with a professional statement from the assistant county

attorney.   He informed the court that the total amount claimed by the sheriff

represented “Mr. Moment’s numerous jail stays over the last 20 years.” Seeking

clarification, the district court asked, “So, the money is not from this case, it’s fees

that he owed from other cases[?]” The assistant county attorney responded, “Yes,

dating back as far as 1999.”

       A clerk employed by the sheriff’s office confirmed the prosecutor’s

representation that the execution encompassed jail fees accrued in a number of

criminal cases spanning two decades. She offered a list of the cases downloaded

from the sheriff’s database. The list was admitted.

       In response, Moment’s attorney advised the court that the money placed in

Moment’s jail account was seized in a drug case that resulted in Moment’s

acquittal. He called Moment to establish the source of the funds.

       Moment testified the money “on [his] books” was “a disability check that [he]

had set up to go buy a trailer.” He said, “We were on our way to go buy [the] trailer

with the disability money” when it was seized. His attorney then asked, “[W]as any

of that money from anything other than [s]ocial [s]ecurity [d]isability?” Moment

responded, “It was not; all disability money.” Counsel continued, “Did you request

that money that was seized be placed on your books?” Moment responded, “I did
                                        4


not.” To support his assertion that he received disability benefits, Moment pointed

to a recent statement from the Social Security Administration detailing an

overpayment of supplemental security income benefits. He stated he could not

get receipts for amounts he received before the date of the statement because he

was in jail. The overpayment statement was admitted.

       Following the hearing, the district court ruled Moment’s “objections are

without merit and the judgment and execution were properly issued.” The court

acknowledged Moment’s testimony that “the cash seized by the Dubuque Police

Department was going to be used to buy a trailer and the money was saved from

his social security benefits.” The court also acknowledged that “social security

benefits are exempt under [Iowa Code] section 627.6(8)(a).” But the court found

Moment could not avail himself of that exemption because he converted the

benefits to cash and although cash fell within another exemption, Iowa Code

section 627.6(14),2 “Mr. Moment failed to present any evidence that the cash

seized was the extent of his cash, bank accounts or personal property.”

       Moment filed a motion to reconsider, which was denied. The supreme court

granted Moment’s request for discretionary review and transferred the case to this

court for disposition.3


2 That provision exempts “[t]he debtor’s interest, not to exceed one thousand
dollars in the aggregate, in any cash on hand, bank deposits, credit union share
drafts, or other deposits, wherever situated, or in any other personal property
whether otherwise exempt or not under this chapter.” See State v. Stanton, No.
16-1193, 2018 WL 1182617, at *2 (Iowa Ct. App. Mar. 7, 2018) (“It was [the
defendant’s] burden of proof to show the exemption applied to the cash that was
seized from him at the time of this arrest.”).
3 In its resistance to Moment’s application for discretionary review, the State

asserted the application was untimely. We read the supreme court’s order granting
the application as an implicit rejection of that argument.
                                            5


       Moment contends the district court erred “when it failed to quash the levy

based on [an] exemption under Iowa Code [section] 627.6.” In his view, “[t]he plain

language of Iowa Code § 627.7(8)(a) does not lead to the conclusion that the

Social Security funds would lose their exemption simply because it is converted

into cash.” Alternatively, he asserts, “[i]n the event that [we] find[] that the money

collected was not exempt funds,” we should reject all but “the $2000 clamed in”

the case resulting in his guilty plea.4 The exemption issue is dispositive. Our

review of the issue is for errors of law.




4 Moment reiterates that the money in the jail account “was seized” in a case that
went to trial and resulted in his acquittal and “was then placed [i]n [his] [j]ail
[a]ccount, without his permission.” At the restitution hearing, he argued “that [he]
was acquitted in the drug case on 9-26, 2018, and then on 10-8, 2019 is when the
motion for an order approving room and board were filed.” On appeal, he does not
specifically challenge the transfer of the funds to his jail account on the ground that
the State is required to return seized funds following an acquittal. See Iowa Code
§ 809.5 (“Seized property shall be returned to the owner if the property is no longer
required as evidence or . . . if the property is no longer required for use in an
investigation, if the owner’s possession is not prohibited by law, and if a forfeiture
claim has not been filed on behalf of the state”); cf. State v. Stanton, No. 16-1671,
2017 WL 4570436, at *3 (Iowa Ct. App. Oct. 11, 2017) (“We find the district court
did not err in concluding the State could proceed with garnishment proceedings,
although the funds were held by the State as seized property at the time the
garnishment proceedings were initiated.”). The supreme court recently addressed
an analogous issue—the question “whether the district court erred when it didn’t
apportion the fees imposed under [Iowa Code] section 356.7 between” a “count of
conviction” and a “count of acquittal.” State v. Shackford, 952 N.W.2d 141, 146
(Iowa 2020). The court held “courts must apportion fee and cost reimbursement
claims under Iowa Code section 356.7 between those clearly attributed to the
counts of conviction and those clearly attributed to the dismissed counts.” Id. at
147; see also State v. Dudley, 766 N.W.2d 606, 616–17 (Iowa 2009) (addressing
an order requiring a defendant to pay $200 per month on a judgment and, after
citing the defendant’s testimony that “his sole source of income was a social
security benefit,” concluding “the different treatment of acquitted defendants . . . as
compared to ordinary civil judgment debtors violates the Equal Protection Clause”
and a payment plan could not deprive the defendant of “the protections to which
other civil judgment debtors would be entitled”).
                                         6


       Iowa Code section 627.6(8)(a) states that certain property or property

interests of a debtor who is a resident of Iowa may be exempt from execution,

including “[t]he debtor’s rights in . . . a social security benefit.” “The statutory

exemption provisions are binding upon the state” and, presumably, county officials.

In re Estate of Deblois, 531 N.W.2d 128, 130 (Iowa 1995).

       Moment’s undisputed testimony, with or without corroborating documentary

evidence, established that the source of the money in the jail account was “a

disability check.” The overpayment exhibit together with his testimony indicated

the payments he received were federal benefits. The State5 concedes that “[u]nder

federal law, arguably a social security benefit converted to cash is exempt from

execution.”6 See 42 U.S.C. 407(a) (“The right of any person to any future payment



5  In its resistance to Moment’s application for discretionary review, the State
asserted that, “[a]s a civil matter in which a county agency sought to enforce its
right to a money judgment, the office of the Attorney General arguably has no
standing to appear in this matter.” But the State continued,
In any event, because these claims are typically filed in the criminal case and
ordinarily the party who represents the state in a criminal case is the attorney
general, appeals involving sheriff’s room and board fees are routinely and
ordinarily served on the attorney general. Further, because these claims are also
frequently filed as claims for restitution, a component of criminal sentencing, the
state will sometimes be a party to the action. Because Iowa Code section 13.2(1)
permits the attorney general to appear in a case in which the State has an interest,
the State through the attorney general elects to file a resistance in this case.After
the supreme court granted discretionary review, the office of the attorney general
filed a brief on behalf of the State without re-asserting the standing question.
Moment does not challenge the State’s participation.
6 But the State asserts that particular “argument was not made” by Moment. True,

Moment did not cite the federal exemption statute in the district court, but he did
argue that “the funds came from [s]ocial [s]ecurity [d]isability which would be
exempt under Iowa Code [section] 627.6.” Additionally, the question whether
benefits converted to cash retained their exempt status was squarely before the
court and the issue was decided. The State does not assert Moment’s failure to
cite federal law on an issue raised and decided by the district court implicates an
error-preservation concern and we discern no error-preservation concern.
                                           7


under this subchapter shall not be transferable or assignable, at law or in equity,

and none of the moneys paid or payable or rights existing under this subchapter

shall be subject to execution, levy, attachment, garnishment, or other legal

process, or to the operation of any bankruptcy or insolvency law.”); Philpott v.

Essex Cty. Welfare Bd., 409 U.S. 413, 415–16 (1973) (concluding section 407 “[o]n

its face,” barred a State “from reaching” federal disability payments made to a

recipient, and stating “the funds on deposit were readily withdrawable and retained

the quality of ‘moneys’ within the purview of [section] 407”).7

       The State’s concession is well-taken. “Section 407(a) unambiguously rules

out any attempt to attach Social Security benefits.” Bennett v. Arkansas, 485 U.S.

395, 397 (1988). In Bennett, the Court concluded the State of Arkansas could not

levy on social security benefits paid to prisoners in order to help defray the cost of

maintaining the prison. Id. at 398. As discussed in Philpott, the proscription

extends to money in a bank account that is derived from social security benefits.

See 409 U.S. at 416. Other courts have held the same thing. See Jones v.

Goodson, 772 S.W.2d 609, 611 (Ark. 1989) (“In this case, it is undisputed that

Jones’s social security benefits were on deposit in his checking account, were



7 The overpayment notice together with Moment’s testimony suggest Moment’s
benefits were supplemental security income disability benefits. Although section
407(a) falls under the subchapter dealing with old age, survivors, and disability
benefits, the provision was incorporated into the chapter governing “supplemental
security income for the aged, blind, and disabled.” See 42 U.S.C. § 1383(d)(1)
(“The provisions of section 407 of this title . . . shall apply with respect to this part
to the same extent as they apply in the case of subchapter II.”); In re Burnett, No.
10-31788, 2011 WL 204907, at *2 (Bankr. N.D.N.Y. Jan. 21, 2011) (“This anti-
assignment provision was again incorporated by Congress when the program was
expanded in 1972 as a form of public assistance extending supplemental security
income benefits to those 65 years of age and older, to the blind and disabled”).
                                          8


readily withdrawable, and had not been invested in any manner. Accordingly, the

trial court did not err in holding that the social security benefits were exempt from

execution.”); In re Estate of Merritt, 651 N.E.2d 680, 682 (Ill. App. Ct. 1995)

(holding “social security benefits that are reasonably traceable retain their

exemption even if they are commingled with other nonexempt funds in the same

bank account”); E.W. v. Hall, 917 P.2d 854, 858–59 (Kan. 1996) (rejecting

assertion that once a defendant placed social security money in a certificate of

deposit, the funds were no longer exempt); Ultra Thin, Inc. v. Lane, 210 P.3d 872,

876 (Okla. Civ. App. 2009) (stating “[s]ection 407 ‘imposes a broad bar against the

use[s] of any legal process to reach all social security benefits’” and accepting

debtor’s “consistent[] deni[al] that he possessed any interest in the funds of the

joint account other than as his grandson’s representative to receive the payments

of his grandson’s social security benefits” (citation omitted)).

       Our supreme court has also addressed the exemption, albeit not in this

precise context. In Smith-Porter v. Iowa Department of Human Services, 590

N.W.2d 541, 545 (Iowa 1999), the court hold a state agency’s summary offset

procedures did not “override the exemption available under section 627.6(8) when

the funds sought to be intercepted are disability payments.” In response to the

State’s argument that the money against which it was attempting to offset the

overpayment was a “welfare grant” rather than a disability payment, the court

stated, the “true purpose” of a payment was “to benefit a disabled person.” Smith-

Porter, 590 N.W.2d at 544.

       We recognize the supreme court has declined to apply the exemption in

some instances. But these exceptions from the section 627.6 exemptions are
                                         9

dictated by other statutes. See Deblois, 531 N.W.2d at 131 (concluding Iowa Code

section 422.26, which expressly disallowed exemptions from the payment of taxes,

was “intended to deny an exemption when executing on a taxpayer’s property to

collect state income taxes”); In re Mariage of Rife, 529 N.W.2d 280, 282 (Iowa

1995) (noting a statutory spousal support exception to the exemption statute);

Shepherd v. Shepherd, 467 N.W.2d 237, 240 (Iowa 1991) (analyzing 42 U.S.C.

sections 407 and 659 and Iowa Code section 627.8 and concluding a father’s

social security benefits “were not exempt from mandatory withholding” in order to

fulfill his child support obligation); In re Estate of Nielsen, 445 N.W.2d 780, 782

(Iowa 1989) (“[A] debtor cannot claim the protection of the exemption statute to

avoid a claim for unpaid alimony or child support.”); see also Iowa Code

§ 627.6A(1), (2) (“Notwithstanding the provisions of section 627.6, a debtor shall

not be permitted to claim exemptions with regard to payment or a portion of

payment under a pension, annuity, individual retirement account, profit-sharing

plan, universal life insurance policy, or similar plan or contract due to illness,

disability, death, age, or length of service for child, spousal, or medical support”

and, “[i]n addition to subsection 1, if another provision of law otherwise provides

that payments, income, or property are subject to attachment for child, spousal, or

medical support, those provisions shall supersede section 627.6.”). The State

cites no statutory exceptions to application of the social-security-benefit exemption

and, as discussed, acknowledges that a federal statute requires application of the

exemption.

       Given Moment’s undisputed testimony that the seized money came from

his disability check alone as well as federal and state authority establishing the
                                       10


funds represented in that check are exempt from execution, we conclude Moment

was entitled to have the levy quashed. We reverse the order denying the motion

to quash and remand for entry of an order returning the levied funds to Moment.

      REVERSED AND REMANDED.